
	
		IIB
		112th CONGRESS
		1st Session
		H. R. 295
		IN THE SENATE OF THE UNITED
		  STATES
		
			October 31, 2011
			Received; read twice and referred to the
			 Committee on Commerce, Science, and
			 Transportation
		
		AN ACT
		To amend the Hydrographic Services
		  Improvement Act of 1998 to authorize funds to acquire hydrographic data and
		  provide hydrographic services specific to the Arctic for safe navigation,
		  delineating the United States extended continental shelf, and the monitoring
		  and description of coastal changes.
	
	
		1.Authorization of
			 appropriationsSection 306 of
			 the Hydrographic Services Improvement Act of 1998 (33 U.S.C. 892d) is
			 amended—
			(1)by inserting
			 before the text the following: (a)
			 In
			 general.—; and
			(2)by adding at the
			 end the following new subsection:
				
					(b)Arctic
				programsOf the amount
				authorized by this section for fiscal year 2012—
						(1)$5,000,000 is authorized for use to acquire
				hydrographic data, provide hydrographic services, conduct coastal change
				analyses necessary to ensure safe navigation, and improve the management of
				coastal change in the Arctic; and
						(2)$2,000,000 is authorized for use to acquire
				hydrographic data and provide hydrographic services in the Arctic necessary to
				delineate the United States extended Continental
				Shelf.
						.
			
	
		
			Passed the House of
			 Representatives October 24, 2011.
			Karen L. Haas,
			Clerk
		
	
